DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 3-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a system for providing ultrasonic stimulation in an immersive environment, the system comprising: a processing system configured to compute an interaction of a user with a set of virtual objects in a three-dimensional space corresponding to the immersive environment; a tracking device in communication with the processing system, wherein the tracking device is configured to track a hand of the user in the three-dimensional space and provide tracking information to the processing system; an ultrasonic stimulation device comprising an array of ultrasonic emitters configured to produce ultrasonic energy capable of perception by the user based on the interaction of the user with the set of virtual objects computed by the processing system; and a motorized gimbal assembly mounted to the ultrasonic stimulation device and in communication with the processing system, wherein the motorized gimbal assembly enables multi-axis movement of the array of ultrasonic emitters, and wherein the processing system operates the motorized gimbal assembly to maintain a predetermined orientation of the array of ultrasonic emitters relative to an orientation of the hand of the user based on the tracking information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627